Citation Nr: 1647474	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye blindness, including as due to service-connected residuals of a wound to the head and tragus of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from October 1966 to October 1968 and had active military service from October 1966 to 1968 during which he was wounded three times in combat.  His awards and decorations include a Purple Heart Medal with 2 Stars.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Veteran and his wife testified during a hearing at the RO before a decision review officer.  A transcript of the hearing is of record.

In June 2014, the Veteran requested that his wife be added as his dependent (4/4/14 VA 21-4138 Statement in Support of Claim; 4/4/14 VA 21-686c Declaration of Status of Dependents).  This matter is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a hearing before a Veterans Law Judge conducted by videoconference regarding his claim on appeal (9/5/12 VA 9 Appeal to Board of Appeals; 8/9/13 VA 21-4138 Statement in Support of Claim; 8/9/13 VA 9 Appeal to Board of Appeals).  In November 2013, the RO noted receipt of his hearing request and advised that his name was added to the list of those waiting for a hearing at the RO before a Veterans Law Judge (Travel Board hearing) (11/5/13 Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL)). 

The Board notes that a Decision Review Officer (DRO) held a hearing with the Veteran in June 2013.  However, the Veteran has requested videoconference hearing before a Veterans Law Judge.  The Veteran has a right to a hearing before the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before a Veterans Law Judge conducted by videoconference.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




